DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 09/23/2022 for 17435065. Claims 1-11 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/31/2021 was filed before the mailing date of a first action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Response to Arguments
In view of Applicant’s amendments, the objection of claim 2 has been withdrawn.
In view of Applicant’s amendments, the 112(f) interpretation of claims 1-2, 4-8, and 10 has been withdrawn.
Applicant's arguments, see pgs. 8:1-9:3, with respect to claims 1, have been considered but are not persuasive because the arguments do not apply to the newly cited Nagar reference being used in the current rejection.
Claim 11 recites similar limitations to those recited in claim 1 and is rejected upon a similar basis as claim 1 as stated above.
Dependent claims 2-10 remain rejected at least based on their dependence from independent claim 1.

Claim Objections
Claim 5 is objected to because of the following informalities.
Claim 5 recites "when a result of determination made by the determiner is affirmative" lacks antecedent basis and has been interpreted as "when a result of determination [[made by the determiner]] is affirmative".
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hildreth (US 20090027337 A1) in view of Bailey et al. (US 20190377487 A1) and Nagar (US 20070176900 A1).

As to claim 1, Hildreth discloses an information processing apparatus that displays item images and a cursor on a display [Fig. 1, para 0044, 0047, 0049, system displays user interface including and cursor], the information processing apparatus comprising: processing circuitry [para 0047, 0055, device includes processor executing instructions] configured to
receive operation information corresponding to details of a cursor operation of allowing a user to move the cursor [para 0047-0048, 0091, device includes processor capturing user motion to control cursor movement];
cause the display to display the cursor, based on the operation information [para 0047-0048, 0091, device includes user interface displaying cursor mapped to captured user motion]; and
when the operation information includes an instruction to move the cursor positioned in one item image out of the item images toward another item image adjacent to the one item image, calculate an arrangement … of item images arranged in a direction of movement of the cursor from the one item image [Fig. 34, para 0196-0197, system determines selection of new item (read: arrangement of item images) when user input moves cursor from initially selected item toward adjacent item].
However, Hildreth does not specifically disclose an arrangement density indicative of a number of item images …, wherein the processing circuitry is configured to reduce an amount of the cursor operation required for the user to move the cursor from the one item image to the another item image to be within a range not below a predetermined lower limit value as the calculated arrangement density increases.
Bailey discloses an arrangement density indicative of a number of item images [para 0149, distance between object and cursor], wherein the processing circuitry is configured to reduce an amount of the cursor operation required for the user to move the cursor from the one item image to the another item image to be within a range not below a predetermined lower limit value as the calculated arrangement density increases [para 0149, 0153, increase attractive force as distance between cursor and object decreases, note decreasing cursor and object distance increases an amount of objects in the displayed area and falls under the broadest reasonable interpretation of density, also note increasing attractive force continues cursor movement if user releases user input (read: predetermined lower limit) and thus reduces an amount of cursor operation required to move cursor].
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine a cursor among an item arrangement as disclosed by Hildreth with modifying cursor operation in response to an arrangement density as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily select objects [Bailey, para 0149].
However, Hildreth and Bailey do not specifically disclose an arrangement density indicative of a number of item images per a unit length.
Nagar discloses an arrangement density indicative of a number of item images per a unit length [Fig. 2c, para 0042, 0048, 0050-0051, calculate density based on number of elements in given area of screen width, note area falls under broadest reasonable interpretation of unit length including any reference for measuring length].
Hildreth, Bailey, and Nagar are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the arrangement density as disclosed by Hildreth and Bailey with an arrangement density indicative of a unit length as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth and Bailey as described above to improve pointing device ease of operation and usefulness [Nagar, para 0003].

As to claim 2, Hildreth discloses the information processing apparatus according to claim 1, wherein the processing circuitry is configured to set an amount of the cursor operation for the user to move the cursor from the one item image to the another item image, to be within a predetermined range with respect to an amount of the cursor operation [Fig. 34, para 0098, 0196-0197, determine distance cursor moves between adjacent items to select items (read: amount of cursor operation), where cursor position is mapped to user gesture input performed within detection region (read: predetermined range)] for moving the cursor in a region other than the item images by the same distance as a distance by which the user moves the cursor from the one item image to the another item image [Fig. 34, para 0141, 0196-0197, items are distributed evenly along guide line, thus distance over which cursor moves between respective adjacent items are the same].

As to claim 3, Hildreth discloses the information processing apparatus according to claim 1.
However, Hildreth does not specifically disclose wherein the processing circuitry causes the cursor to skip over a region between the one item image and the another item image and move to the inside of the another item image.
Bailey discloses wherein the processing circuitry causes the cursor to skip over a region between the one item image and the another item image and move to the inside of the another item image [para 0148-0149, 0153, snap (read: skip) cursor over remaining distance (read: region) onto desired object].
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the cursor movement as disclosed by Hildreth with skipping a cursor as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily select objects [Bailey, para 0149].

As to claim 4, Hildreth discloses the information processing apparatus according to claim 1, wherein:
 the processing circuitry is configured to provide a boundary line between the one item image and the another item image [Fig. 34, para 0196-0197, system determines guide line between two adjacent items],
when the cursor is positioned in a region between the boundary line and the one item image, the processing circuitry is configured to determine that the one item image is selected with the cursor [Fig. 34, para 0197, select left item when cursor moves left of line, note region including predetermined distance beyond line towards item], and
when the cursor is positioned in a region between the boundary line and the another item image, the processing circuitry is configured to determine that the another item image is selected with the cursor [Fig. 34, para 0194, select right item when cursor moves right of line, note region including predetermined distance beyond line towards item].

As to claim 5, Hildreth discloses the information processing apparatus according to claim 1,
wherein the processing circuitry is configured to, when the operation information includes an instruction to move the cursor from the inside to the outside of the one item image, determine whether there is the another item image within a predetermined distance in a direction of movement of the cursor from the one item image [Fig. 34, para 0196-0197, system determines item selection by moving cursor from one item to adjacent item],
when a result of determination made by the determiner is affirmative, the processing circuitry is configured to provide, inside the one item image, a … region … [Fig. 34, para 0196-0197, move cursor from initially selected item to adjacent item].
However, Hildreth does not specifically disclose when a result of determination made by the determiner is affirmative, the processing circuitry is configured to provide, inside the one item image, a deceleration region in which an amount of movement of the cursor per amount of the cursor operation decreases, when the result of determination made by the determiner is negative, the processing circuitry is configured not to provide, inside the one item image, the deceleration region.
Bailey discloses:
a deceleration region in which an amount of movement of the cursor per amount of the cursor operation decreases [Figs. 15A-15B, para 0154, 0160-0161, activate attractive effect when cursor within distance threshold of two objects, where attractive effect requires additional input movement to detach cursor from selected object],
when the result of determination made by the determiner is negative, the processing circuitry is configured not to provide, inside the one item image, the deceleration region [para 0160-0162, do not render focus indicator or attractive effect when cursor not within distance threshold]
Hildreth and Bailey are analogous art to the claimed invention being from a similar field of endeavor of user selection interface systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the item region as disclosed by Hildreth with the deceleration region as disclosed by Bailey with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Hildreth as described above to more easily identify cursor location [Bailey, para 0158].

As to claim 6, Hildreth discloses the information processing apparatus according to claim 1, wherein as an amount of an input operation indicated by the operation information increases, the processing circuitry is configured to increase an amount of movement of the cursor per amount of the cursor operation in which the cursor is moved by the user [para 0105, 0107-0108, 0116, map cursor positional motion in relationship with user gesture motion].

As to claim 7, Hildreth discloses the information processing apparatus according to claim 1, wherein the processing circuitry is configured to receive the operation information based on data from an imaging device that detects a gesture of the user [para 0052-0053, device includes camera detecting input from user performing gestures].

As to claim 8, Hildreth discloses the information processing apparatus according to claim 7, wherein the processing circuitry is configured to measure a range in which the hand of the user is movable [Fig. 6, para 0041-0042, 0047, 0079-0080, processor defines detection region (read: range) estimating user hand reach], and
wherein the processing circuitry is configured to determine an amount of movement of the cursor per amount of the cursor operation, based on a measurement result of the measured range [para 0105, 0107-0109, map cursor position in relationship with user input position as detected in detection region].

As to claims 9 and 10, Hildreth and Bailey, combined at least for the reasons above, disclose the information processing apparatus according to claim 2 comprising limitations substantially similar to those recited in claims 3 and 4, respectively, and are rejected under similar rationale.

As to claim 11, Hildreth, Bailey, and Nagar, combined at least for the reasons above, disclose a method, implemented by processing circuitry of an information processing apparatus that displays item images and a cursor on a display [Fig. 1, para 0044, 0047, 0049, system includes processor executing instructions and display device displaying user interface including and cursor], comprising: limitations substantially similar to those recited in claim 1 and is rejected under similar rationale.

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Finley et al. (US 20030043213 A1), Kim et al. (US 20130132912 A1), and Smith (US 20030210227 A1) generally teach modifying pointer operation in response to item arrangement densities.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145